        Case 1:21-mj-00131-ZMF Document 16-1 Filed 07/27/21 Page 1 of 3




                                                      U.S. Department of Justice

                                                      Channing D. Phillips
                                                      Acting United States Attorney

                                                      District of Columbia


                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                      July 27, 2021

Kira Anne West
712 H Street, NE
Unit #509
Washington, DC 20002
kiraannewest@gmail.com

       Re:      United States v. Andrew C. Ericson
                Case No. 21-mj-131

Dear Counsel:

        Enclosed as discovery in this case are files that have been uploaded to USAfx in the
folder titled, “US v. Andrew Ericson Disco Vol. 1 (7.27.21)”. The materials begin with Bates
number CAP04_000031034 and end with Bates number CAP04_000032454. They were
uploaded on July 27, 2021.

         Summary of Materials Provided. As further described in the provided index, the
discovery includes FBI reports, TIES report, search warrant, the Complaint and related
paperwork, records run on Mr. Ericson, screenshots of Mr. Ericson inside the U.S. Capitol, video
files, and records obtained from grand jury subpoenas. Evidence seized from your client’s
devices pursuant to a search warrant will be forthcoming.

        Manner of Production. If this production is being transmitted via USAfx, please be
sure to download the entire folder, including all subfolders and files contained within the
subfolders exactly as it was provided immediately upon receipt to your own storage media.

       This production contains the following:
       • A “PDF” folder containing the discovery in searchable PDF format.
       • A “NATIVE” folder of documents that cannot be converted to PDFs such as
       audio/video recordings. Files that could not be converted to PDF will have a
       “placeholder” in the “PDF” folder that references the native file. You will find the
       referenced file by navigating to the corresponding Bates number in the NATIVE folder.
        Case 1:21-mj-00131-ZMF Document 16-1 Filed 07/27/21 Page 2 of 3




       • An index of the production, provided in both Excel and Adobe PDF formats.

        If you would like this production in load files for creating a document review database
(e.g., Relativity) please let me know and we will provide load files.

       Please contact me if you have any issues accessing the information, and to confer
regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

        Technical Assistance. CJA panel counsel and Assistant Federal Public Defenders with
technical discovery questions or those who need of assistance managing the discovery in this
case can contact Kelly Scribner (kelly_scribner@fd.org) with the Defender Services Office -
National Litigation Support Team. While Ms. Scribner is not specifically tasked with assisting
retained counsel, she is willing to talk with you about your discovery issues on a limited basis.
However, the National Litigation Support Team typically cannot support retained defense
counsel as the National Litigation Support Team is funded to assist CJA panel counsel and
Federal Public Defender offices appointed through the CJA Act.

        Voluminous Materials. Due to the extraordinary nature of the January 6, 2021 Capitol
Attack, the government anticipates that a large volume of materials may contain information
relevant to this prosecution. These materials may include, but are not limited to, surveillance
video, body worn camera footage, statements of similarly situated defendants, forensic searches
of electronic devices and social media accounts of similarly situated defendants, and citizen tips.
The government is working to develop a system that will facilitate access to these materials. In
the meantime, please let me know of any specific information that you believe is particularly
relevant to your client.

        Protective Order. This material is subject to the terms of the Protective Order issued in
this case on March 30, 2021.

        Timing of Disclosures. I recognize the government’s discovery obligations under Brady
v. Maryland, 373 U.S. 83 (1963), its progeny, and Rule 16. I will provide timely disclosure if
any such material comes to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will
provide information about government witnesses prior to trial and in compliance with the court’s
trial management order.

         Reciprocal Discovery. I request reciprocal discovery to the fullest extent provided by
Rule 16 of the Federal Rules of Criminal Procedure, including results or reports of any physical
or mental examinations, or scientific tests or experiments, and any expert witness summaries. I
also request that defendant disclose prior statements of any witnesses defendant intends to call to
testify at any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255
(1975). I request that such material be provided on the same basis upon which the government
will provide defendant with materials relating to government witnesses.



                                                 2
        Case 1:21-mj-00131-ZMF Document 16-1 Filed 07/27/21 Page 3 of 3




        Notice of Defenses. Additionally, pursuant to Federal Rules of Criminal Procedure 12.1,
12.2, and 12.3, I request that defendant provide the government with the appropriate written
notice if defendant plans to use one of the defenses referenced in those rules. Please provide any
notice within the time period required by the Rules or allowed by the Court for the filing of any
pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                     Sincerely,



                                                     Christine M. Macey
                                                     Assistant United States Attorney
Enclosures (USAfx)




                                                3
